            Case 1:21-cv-00580-LY Document 1 Filed 06/29/21 Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

CHRIS MOSELEY,                             §
                                           §
               Plaintiff,                  §
                                           §              C.A. NO. 1:21-cv-580
v.                                         §
                                           §
                                           §
TEXAS MATERIALS GROUP, INC                 §
                                           §              JURY DEMANDED
                                           §
               Defendant.                  §

                                       COMPLAINT

       Plaintiff, CHRIS MOSELEY, files this Complaint and Jury Demand against Defendant

TEXAS MATERIALS GROUP, INC, alleging willful violation of the the Texas Commission on

Human Rights Act and the Family and Medical Leave Act. For causes of action, Plaintiff would

show the Court as follows:

                                            I.
                            PARTIES, JURISDICTION, VENUE, AND
                              ADMINISTRATIVE EXHAUSTION

       1.      Plaintiff, CHRIS MOSELEY, is a resident of Travis County, Texas.

       2.      Defendant TEXAS MATERIALS GROUP, INC is an entity which can be served

with Citation through its Registered Agent, Corporation Service Company d/b/a CSC-Lawyers

Incorporating Service Company, 211 East 7th Street, Suite 620, Austin, Texas, 78701-4234.

       3.      At all times relevant to this case, Defendant TEXAS MATERIALS GROUP, INC

acted as Plaintiff’s employer.
             Case 1:21-cv-00580-LY Document 1 Filed 06/29/21 Page 2 of 8




        4.     This Court has jurisdiction to hear the merits of Mr. Moseley’s claims under 28

U.S.C. §1331. The Court has supplemental jurisdiction over Mr. Moseley’s claims arising under

Texas statutory law under 28 U.S.C. §1367.

        5.     Venue is proper in this district and division under 28 U.S.C. §1391(b)(1) because

the incidents that gave rise to the claims in this case occurred within this district and division.

        6.     Plaintiff exhausted his administrative remedies in this case by filing a Charge of

Discrimination with the U.S. Equal Employment Opportunity Commission and the Texas

Workforce Civil Rights Division on September 24, 2019, within 180 days of his termination on

August 23, 2019. No notice of right to sue from the Texas Workforce Commission is needed for

Plaintiff’s claims under the TCHRA. The FMLA does not require the exhaustion of any

administrative remedies.

                                            II.
                                   FACTUAL BACKGROUND


        7.     Mr. Moseley was hired by the Defendant in 2016 as a Driver. He suffers from

Severe Gastritis, which is frequently disabling. When he has an episode, he is unable to work, to

care for himself and his children, and to eat. Episodes can last from a few minutes to hours at a

time.

        8.     Because of his condition, Mr. Moseley is sometimes unable to work. In or around

June 2019, he requested intermittent FMLA leave to cover absences that were caused by his

condition. His direct supervisor, Jacoby Neal, informed him that he could file for intermittent

FMLA leave to protect his job. Mr. Neal also told him that Defendant’s HR representative, who
             Case 1:21-cv-00580-LY Document 1 Filed 06/29/21 Page 3 of 8




knew about his condition, did not think he was actually sick, but Mr. Neal told him that he knew

that Mr. Moseley was actually sick.

       9.       Mr. Moseley’s intermittent FMLA leave was approved shortly after he applied

 for it. He completed the application on or around July 3, 2019, and it was approved within two

 weeks.

       10.     In July and August 2019, Mr. Moseley missed some work because of his

 condition. He always notified Defendant, through Unum, that he was having to miss work

 because of his medical situation.

       11.     On August 23, 2019, Defendant terminated Mr. Moseley’s employment. He was

 told that it was because of attendance. However, his absences were because of his medical

 condition, and he had reported them as such.

       12.     After he was fired, Mr. Moseley spoke with Mr. Neal’s supervisor, Shawn

 Fetterly, and told him that he thought that his job was protected because of his FMLA

 certification. Mr. Fetterly told him that he would have to talk to HR about that. Mr. Moseley

 called HR and left a message, but did not receive any response.

                                            III.
                                      CAUSE OF ACTION

                                        COUNT ONE

                          Discrimination on the Basis of Disability
                                in violation of the TCHRA

       13.     Defendant violated the Texas Commission on Human Rights Act by refusing

Plaintiff reasonable accommodations and by discharging Plaintiff. Texas Labor Code §21.001 et

seq.
              Case 1:21-cv-00580-LY Document 1 Filed 06/29/21 Page 4 of 8




        14.     Under the Texas Labor Code, §21.001 et seq., it is unlawful for an employer to

discriminate against any individual with respect to his employment because of that individual’s

disability or because the employer regards the individual as a person with a disability.

        15.     Defendant is an employer under the TCHRA.

        16.     Plaintiff was qualified for and could perform the essential functions of his job at

the time of his termination. Plaintiff is a qualified individual with a disability, is a qualified

individual with a record of a disability, and was regarded by the Defendant as a person with a

disability.

        17.     Plaintiff requested reasonable accommodations in the form of a modified work

schedule to accommodate flare ups of his medical condition.

        18.     Plaintiff was meeting his employer’s expectations.            Defendant terminated

Plaintiff’s employment as a direct result of his disability, his record of having a disability, and/or

because Defendant regarded Plaintiff as a person with a disability.

        19.     Defendant violated the TCHRA by intentionally discriminating against Plaintiff

because of his disability by refusing Plaintiff reasonable accommodations and by terminating

Plaintiff’s employment.      Plaintiff’s disability and/or being regarded as disabled was a

determining or motivating factor in Defendant’s decision to terminate Plaintiff’s employment.

Plaintiff’s disability and/or Defendant’s perception of Plaintiff as a person with a disability

moved Defendant toward their decisions or was a factor that played a part in Defendant’s

employment decisions as to Plaintiff.
               Case 1:21-cv-00580-LY Document 1 Filed 06/29/21 Page 5 of 8




                                        COUNT TWO
                                 Family and Medical Leave Act

         20.     The Family and Medical Leave Act contains two distinct provisions: (1) an

entitlement and non-interference clause and (2) an anti-discrimination clause. See 29 U.S.C. §§

2612; 29 U.S.C. §2615(a) and 29 U.S.C. §2615(b). Defendant is in willful violation of the

FMLA. Defendant violated 29 U.S.C. §2612, §2614 and 29 U.S.C. §2615(a) and 29 U.S.C.

§2615(b).      Prior to the requested start of his FMLA leave, Plaintiff had been employed by

Defendant for at least 12 months and had worked at least 1,250 hours during the 12 months prior

to the start of his requested FMLA leave.       The employer is one who employs 50 or more

employees within a 75-mile radius of the worksite.

         21.     Plaintiff availed himself of a protected right under the FMLA and was

subsequently terminated. There is a causal connection between the Plaintiff’s protected activity

and Defendant’s decision to terminate Plaintiff. Plaintiff’s taking of FMLA was a motivating

factor in the decision to terminate, and as such was a cause of Plaintiff’s damages, as set forth

below.

         22.     In addition, an employer may not interfere with an employee’s rights under the

FMLA. See 29 U.S.C. §2615(a)(1). Defendant interfered with Plaintiff’s rights to take Family

and Medical Leave by terminating Plaintiff’s employment after being notified of Plaintiff’s need

for FMLA leave.

                                              IV.
                                           DAMAGES

         23.     As a result of Defendant’s unlawful conduct, Plaintiff has suffered economic and

actual damages, including past and future lost income, back wages, interest on back pay and
             Case 1:21-cv-00580-LY Document 1 Filed 06/29/21 Page 6 of 8




front pay, future wages or front pay, lost earnings in the past and future, lost benefits under the

contract or employment relationship, employment benefits in the past, and employment benefits

in the future. Plaintiff has also incurred other actual damages as a result of Defendant’s unlawful

conduct, including but not limited to past and future pecuniary losses, emotional pain and

suffering, inconvenience, mental anguish, loss of enjoyment of life, injury to professional

standing, injury to character and reputation, and other pecuniary and non-pecuniary losses.

                                         V.
                                COMPENSATORY DAMAGES

       24.     Defendant intentionally engaged in an unlawful employment practice by

discriminating against Plaintiff because of his disability, his record of having a disability, and/or

because Defendant regarded Plaintiff as being disabled. Plaintiff additionally brings suit for

compensatory damages, including emotional pain and suffering, inconvenience, mental anguish,

loss of enjoyment of life, injury to professional standing, injury to character and reputation, lost

earning capacity in the past and future, and other pecuniary and non-pecuniary losses.

                                            VI.
                                     PUNITIVE DAMAGES

       25.     The conduct committed by Defendant against Plaintiff is the type of conduct

demonstrating malice or reckless indifference to the rights of the Plaintiff. Therefore, Plaintiff

additionally brings suit for punitive damages.

                                           VII.
                                   LIQUIDATED DAMAGES

       5.      Pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii), Plaintiff further seeks liquidated

damages in an amount equal to wages, salary, employment benefits, or other compensation lost

by Plaintiff and described in §IV, supra.
               Case 1:21-cv-00580-LY Document 1 Filed 06/29/21 Page 7 of 8




                                         VIII.
                           ATTORNEYS’ FEES AND EXPERT FEES

         26.     A prevailing party may recover reasonable attorneys’ and experts’ fees under the

Americans with Disabilities Act, the Texas Commission on Human Rights Act, and the Family

and Medical Leave Act. Plaintiff seeks all reasonable and necessary attorneys' fees in this case,

including preparation and trial of this lawsuit, post-trial, pre-appeal legal services, and any

appeals. Plaintiff additionally brings suit for expert fees.

                                               IX.
                                          JURY DEMAND

         27.     Plaintiff demands a trial by jury of all the issues and facts in this case and tenders

herewith the requisite jury fee.

                                              PRAYER

                 WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that:

                 1.     The Court assume jurisdiction of this cause;

                 2.     The Court award Plaintiff damages as specified above;

                 3.     The Court award Plaintiff reinstatement or, in the alternative, front pay;

                 4.     The Court award Plaintiff’s reasonable attorneys’ and expert fees and

costs;

                 5.     The Court award Plaintiff pre- and post-judgment interest at the highest

rates allowed.

                 Plaintiff further prays for any such other relief as the Court may find proper,

whether at law or in equity.
Case 1:21-cv-00580-LY Document 1 Filed 06/29/21 Page 8 of 8




                                Respectfully submitted,

                                THE LAW OFFICES OF KELL A. SIMON
                                501 North IH-35, Suite 111
                                Austin, Texas 78702
                                (512) 898-9662 Telephone
                                (512) 368-9144 Facsimile

                                /s/ Kell A. Simon
                                Kell A. Simon
                                State Bar No. 24060888
                                ATTORNEY FOR PLAINTIFF
